Case 4:21-cv-02006 Document 1

Steve Perry & TGBA

Texas Gamefowl Breeders Association
P.O. Box 235

Sutherland Springs, TX 78161

(979) 220-0535

Jose Salas

514 Chuckwagon
Eagle Pass, TX 78852
830-513-6387

Jorge Vasquez

4675 FM 1664
Quemado, TX 78877
830-278-4255

Plaintiffs in pro per

Filed on 06/18/21 in TXSD Page 1 of 29

United States Courts
Southern District of Texas
FILED

JUN 18 2021

‘Nathan Ochsner, Clesk of Court

DISTRICT COURT OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Steve Perry; Jose Salas; Jorge Vasquez, Texas
Gamefowl Breeders Association,

Plaintiffs,
V.

PEOPLE OF THE STATE OF TEXAS; Texas

HOPKINS COUNTY in its corporate, municipal,

and official capacity; HOPKINS COUNTY
SHERIFFS DEPARTMENT in its corporate,
municipal, and official capacity; Sheriff Lewis
Tatum, individually and in his official capacity;

Deputy Harry Washington, individually and in his

official capacity; Deputy Corley Weatherford,
individually and in his official capacity; Judge
Amy Smith, individually and in her official

capacity; County Attorney Dustanna Rabe, in her

individual capacity and in her official capacity;
Arturo Munoz, individually and in his official
capacity; SPCA of Texas in its corporate and

C1 OM OO 0M TM OOM OM OM 1) MOM MOM OO OM WO) OM OM MM OO OM OM

CASE NUMBER:

 

Verified Complaint for Damages for:

1. Violation of Constitution and Civil
Rights Title 42 U.S.C. §§ 1981, 1983, 1985(3),
U.S. CONST. Amend. 1, 4, 5, 6, 8, 14

2. Conspiracy against rights under color,
deprivation of rights under color, Discrimina-
tion, Hate Crimes, Bad Faith (Title 18 U.S.C.
§§ 241, 242)

3. Interference with Commerce, Illegal Re-
straint of Trade (Hobbs Act, Sherman Anti-
Trust, Title 15 U.S.C. §§ 1-7, Title 18 U.S.C. §
1964)

4. Theft; Theft of Livestock and equipment.
(Title 18 U.S.C. § 667), receiving stolen prop-
erty, transporting stolen property, laundering
stolen property

5. Fraud and Swindle (Title 18 U.S.C. §§
1343, 1346)

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al

pg. 1 of 29 pgs.
Case 4:21-cv-02006 Document1 Filed on 06/18/21 in TXSD Page 2 of 29

official capacity; and DOES 1 through 100,
inclusive,,

Defendants

8
8
8
8
8
8
8
8
8
8
8
8
8
§
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8

6. Denial of Intangible Right to Honest Ser-
vices (Title 18 U.S.C. § 1346)

7. Fraud, Aiding and Abetting, Civil Con-
spiracy
8. Malicious Prosecution

9. Legal Malpractice

10. Racketeering (RICO), Extortion, Theft,
Threat, Fear and Intimidation (Title 18 U.S.C.
§§ 1951-1964)

11. Unjust Enrichment

12. Intentional Infliction of Emotional Dis-
tress

13. Illegal Arrest, Detainment, Incarceration
without just cause.

14. Violation of Protected Rights; Violation
of Texas Health & Safety Code §§ 821.021 et
seq.; 821.022; 821.023; and especially
821.023(g).

15. Violation of Texas Health & Safety Code
§ 821.003

16. Intentional Animal Cruelty - Tex. Penal
Code § 42.09(a)(1); failure to provide neces-
sary food, water, or care (Class A, Tex. Penal
Code § 42.09(a)(2); 61 chickens confined in a
cruel manner in transport boxes overnight
which caused unjustified or unwarranted pain
or suffering for the 61 chickens, (Class A, Tex.
Penal Code § 42.09(a)(4), § 42.09(b)(2);

17. Accounting

DEMAND FOR JURY TRIAL

JURISDICTION

1. The United States District Court for the Southern District has jurisdiction over these

Defendants for violating federal laws governing interference with Interstate and Intrastate commerce,

state and federal programs directly or indirectly receiving federal funds, and for violating Plaintiffs’

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 2 of 29 pgs.
Case 4:21-cv-02006 Document1 Filed on 06/18/21 in TXSD Page 3 of 29

civil and unalienable rights secured by Constitutions of the United States of America, the state of
Texas, and by Acts of Congress, including but not limited to Title 18 U.S.C. §§ 1001, 1343, 1346,
1621, 1622, 1623, 1951-1952, civil rights violations under Title 42 U.S.C. Civil Rights sections 1981,
1983, 1985(3), 1986 and 1988, which provide civil remedies authorized by law to redress the
deprivation of rights under color of law, statute, regulation, custom and usage of action proper under
Title 28 U.S.C. §§ 1331, 1343(a) (1, 2, 3 and 4), 1334, 1391(b), 1746, 2409(a),

2. This Court also has jurisdiction regarding the administrative adjudication process of all
causes of action — criminal, and civil.

3. Plaintiffs contend that this Court has jurisdiction over this action based on the grounds
that Defendants wrongfully, unlawfully and through acts under color of state law, racketeering and
corruption, stole Plaintiffs Texas Gamefowl Breeders and Steve Perry (TGBA, “yg”, “we”, “our”
property consisting of 61 very rare Heritage Old English Gamefow] with bloodlines on the verge of
extinction, 11 transport boxes; vandalized and impounded Plaintiff Jorge Vasquez’ white transport van
and seriously damaged his business reputation; fabricated a criminal case and wrongfully charged and
jailed Plaintiff Jose Salas without a warrant, forced him to appear a numerous court hearings at great
financial cost, damaged his reputation, and ultimately dismissed all charges against him. Defendants
transported stolen property (chickens), laundered stolen property through the SPCA, and Sheriff Tatum
received 8 stolen Hens with irreplaceable bloodlines (called “adopted”). Plaintiffs contend that the
Defendants, and each of them, acted knowingly, intentionally, deliberately, maliciously, and without
limitation, in continuous violation of Plaintiffs’ due process rights as afforded in the 1*, 4", 5", 6", 7°,
and, inter alia, 14" Amendments to the United States Constitution, Title 42 U.S.C. §§ 1981, 1983,

1985(3), 1986, racketeering, and that defendants’ knowing, willful and despicable conduct constitutes

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 3 of 29 pgs.
Case 4:21-cv-02006 Document1 Filed on 06/18/21 in TXSD Page 4 of 29

false imprisonment, false charges/malicious prosecution, kidnapping, hate crime and campaign of hate
against Plaintiff Jose Salas, as stated below. The actions of Defendants are continuous and continuing.
PARTIES .

4, Plaintiff Steve Perry (“Perry’’) is an American States citizen and the undisputable legal
owner of six of the Heritage Old English Gamefowl fully described in Paragraph 1 above. He is
President of the Texas Gamefow] Breeders Association, P.O. Box 235, Sutherland Springs, TX 78161.

5. Plaintiff Jorge Vasquez (“Vasquez”) is an American States citizen, living at 4675 FM
1664, Quemado, TX 78877. He has a Class I license to transport livestock, and is the undisputable
legal owner of the white van which was seized, searched without a warrant, vandalized and torn apart
by Hopkins County Jail Inmates, under the direction of Hopkins County Deputy Harry Washington,
Hopkins County Sheriff’s Department, and Hopkins County Jail.

6. Plaintiff Jose Salas (“Salas”) is an American States citizen, living at 514 Chuckwagon,
Eagle Pass, TX 78852 who was an employed by Plaintiff Jorge Vasquez to drive the Vasquez’s van and
transport 61 chickens to a poultry show and auction. He was stopped by Defendant Washington on -
June 20, 2017, seized and searched without a warrant, jailed overnight, the 61 chickens were stolen by
Defendants, and Salas was charged with a crime he did not commit — charges ultimately dropped.

7. Texas Gamefowl Breeders Association (“T'GBA”) is an association of poultry fanciers
to preserve endangered Old English Gamefowl bloodlines, as well as to promote, breed, raise, and
show Old English Gamefowl and educate the public. TGBA and Steve Perry are the undisputable legal
owners of 61 very rare Heritage Old English Gamefowl whose bloodlines are on the verge of
extinction, which were illegally confiscated and stolen on June 20, 2017 by Hopkins County Sheriff
Department, Hopkins County Sheriff Lewis Tatum, Hopkins County Sheriff Deputy Harry Washington,

Hopkins County Sheriff Deputy Corey Weatherford, Arturo Munoz, and the SPCA of Texas.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 4 of 29 pgs.
Case 4:21-cv-02006 Document1 Filed on 06/18/21 in TXSD Page 5 of 29

8. Defendant People of the State of Texas (State) governing body existing by virtue of the
United States constitution, is hereby sued in its corporate and official capacities doing business from
Texas State Capitol Building, Austin, TX. Service of Process to be made with Texas Secretary of State,
P.O. Box 12079, Austin, Texas 78711-2079.

9. Defendant Hopkins County, Texas, is hereby sued in its corporate and official capacities
doing business from Sulphur Springs, Texas. Service of Process to be made with Hopkins County
Judge, 118 Church Street, Sulphur Springs, TX 75482.

10. Defendant Hopkins County Sheriffs Department is hereby sued in its corporate,
municipal, and official capacities, doing business from Sulphur Springs, Texas. Service of Process to
be made at Hopkins County Sheriffs Department, 298 Rosemont, Sulphur Springs, TX 75482.

11. Defendant Lewis Tatum (“Tatum”), Hopkins County Sheriff, is hereby sued individually
and in his official capacity, doing business from Hopkins County Sheriff Department, 298 Rosemont,
Sulphur Springs, Texas 75482. Tatum directed other Defendants to seize, rob and incarcerate Salas,
steal the 61 chickens, launder them through the SPCA, then unjustly enrich himself by
“adopting”/receiving stolen property/8 Hens with irreplaceable bloodlines.

12. Defendant Harry Washington “Washington”), Hopkins County Sheriff Deputy, is hereby
sued individually and in his official capacity, doing business from Hopkins County Sheriff Department,
298 Rosemont, Sulphur Springs, Texas 75482. Washington detained Salas, searched and robbed him
without a warrant, falsely charged and incarcerated him (all charges later dropped). |

13. Defendant Corley Weatherford (“Weatherford”), Hopkins County Sheriff Deputy is
hereby sued individually and in his official capacity doing business from Hopkins County Sheriff
Department, 298 Rosemont, Sulphur Springs, Texas 75482. Weatherford aided and abetted other

Defendants.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 5 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 6 of 29

14. Defendant Amy Smith (“Smith”), Hopkins County Court-At-Law Judge (retired) is
hereby sued individually and in her official capacity, doing business from Hopkins County Court-At-
Law, 118 Church Street, Sulphur Springs, Texas 75482. Smith never held a hearing for Salas, never
made a probable cause determination, and allowed other Defendants to terrorize and bully Salas under
color.

15. Defendant Dustanna Rabe (“Rabe”), Hopkins County Attorney, is hereby sued
individually and in her official capacity, doing business from 128 Jefferson Street, Suite B, Sulphur
Springs, Texas 75482. Rabe had duties to ascertain the truth, never did, and upheld other Defendants’
conspiracy, false charges and campaign of hate against Salas by pressuring him to take a “plea deal”
when he was innocent and all charges finally dropped.

16. Defendant Arturo Munoz (“Munoz”) of the SPCA of Texas is hereby sued individually
and in his official capacity, doing business from SPCA of Texas, 2400 Lone Star Drive, Dallas, Texas
75212. Munoz, a private party, impersonated an officer, interrogated Salas, and used threat, fear and ~
intimidation under color to force Salas into giving up his rights and sign away the 61 chickens that
Salas did not own. Munoz received stolen property and laundered stolen property by giving Tatum 8
valuable Hens. Munoz conspired with other Defendants to commit theft and racketeering.

17. Defendant SPCA of Texas (“SPCA”) is hereby sued in its corporate and official
capacities doing business from Dallas. According to the Texas Secretary of State, Service of Process is
to be made with Karen Froehlich, 2400 Lone Star Drive, Dallas, Texas 75212. SPCA’s participation in
theft of livestock had a de minimus impact on interstate trade so as to trigger RICO claim by Plaintiffs.

18. Defendants DOES 1 through 100 inclusive, are hereby sued in their individual, official,
municipal and corporate capacities as their identities become known through discovery. Plaintiffs seek

leave to amend this Complaint when said identities have been ascertained.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 6 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 7 of 29

STATEMENT OF CASE

19. All Defendants except Munoz are public employees and agents of Hopkins County, who
stole sixty-three heritage Old English Gamefowl belonging to Perry and TGBA without a court order or
hearing, searched, tore apart and damaged Vasquez’s 2009 white Ford van without a warrant,
kidnapped and imprisoned Salas without a warrant or Miranda warning, allowed layman Art Munoz to
act as a law enforcement officer and interrogator of Salas, allowed layman Art Munoz to steal all sixty-
one heritage Old English Gamefowl, and subsequently falsely charged Salas based in Washington’s
inadmissible opinion, and extorted money from him. Hopkins county sheriff Tatum unjustly enriched
himself when he “adopted” 8 hens in his name and under his home address, committing first degree
felony theft. Judge Smith and Rabe continued the malicious prosecution of Salas, which was cruel and
unusual punishment as Salas had to travel 500 miles from his home to court, charges later all dropped.

STATEMENT OF FACTS

20. On June 20, 2017, Jose Salas was driving a white van owned by Jorge Vazquez owner of
an international poultry transport business. Salas was employed by Vasquez. Vasquez had contracted
with the Steve Perry and the TGBA to safely transport 61 very rare Heritage Old English Gamefowl.
These chickens are all very rare from vintage bloodlines which are on the verge of extinction. These
chickens were to be displayed and shown at the Texas Gamefowl Breeders Association (TGBA)
meeting in Elmendorf, Texas on June 24, 2017, as well as the National Show sponsored by the United
Gamefowl Breeders and its affiliates later that year in San Antonio, Texas.

21. At approximately 5:30 pm Salas was traveling on Interstate 30 passing through Sulphur
Springs, Texas, on his way to his last stop in Texarkana, before returning to south Texas. Salas was
traveling in the left lane because the right lane was badly rutted, and the left lane was much smoother

for the chickens he was transporting. Around 5:30 pm, Salas was pulled over by Hopkins County

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 7 of 29 pgs.
Case 4:21-cv-02006 Document1 Filed on 06/18/21 in TXSD Page 8 of 29

Sheriff Deputy Harry Washington (“Washington”), who first pulled alongside him to get a good look at
Salas, then backed off, pulled in behind Salas, and subsequently pulled Salas over for “driving in the
left lane.”

22. Washington questioned Salas about the chickens without an attorney present, and
without handing Salas a warrant. Salas was in great fear, as Washington was armed, was A frican-
American, Salas was Hispanic and feared he was stopped for being profiled as a “Mexican.”
Washington told Salas to exit the van and get into the police car, where he issued Salas a warning for
“driving on the left lane,” to which Salas agreed out of EXTREME fear. Washington ran Salas’ license,
got on the radio and asked for a “10-27” and a “10-28,” to which the responding officer informed him
that there were some “drug charges and resisting arrest.” Salas informed Washington that that was not
him (Salas). Washington had Salas exit the police car and stand outside in the heat for 30 minutes, after
which he demanded Salas’ social security number which Salas gave him out of fear.

23. Washington asked Salas who he worked for. Salas gave him Jorge Vasquez’s information, and
informed Washington that he was a driver for Vasquez, a licensed international livestock transporter
with a Class i license issued by the Texas Animal Health Commission, and that he (Salas) had permits,
health papers and other documents to transport domestic animals. Salas attempted to show Washington
these documents which Salas had in his phone, Washington refused to look at them. Washington told
Salas that he wanted to search the van and for Salas to drive to the nearest gas station that was
approximately three miles away, which they did. Washington was then joined by Hopkins County
Deputy Corley Weatherford “Weatherford” — a White officer), and told Salas they were going to search
the van. Salas again attempted to show Washington and Weatherford the travel and health documents

_and permits for the chickens in his phone, but they both refused.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 8 of 29 pgs.
Case 4:21-cv-02006 Document1 Filed on 06/18/21 in TXSD Page 9 of 29

24. While at the gas station, Washington and Weatherford moved aside to speak amongst
each other, then told Salas they were going to search the van. Out of great fear, Salas agreed.
Weatherford asked Salas if he had any drugs or money; Salas replied no, but was coerced into telling
Weatherford that he had collectible “short knives” in the center console. Washington told Salas that
that was a Class A misdemeanor, which is false, as ownership of these collectibles are exempt per Texas
Penal Code § 42.105(c)(1)(2): “(c) It is an affirmative defense to prosecution under this section that the
actor's conduct: (1) occurred solely for the purpose of or in support of breeding cocks for poultry
shows in which a cock is judged by the cock's physical appearance; or (2) was incidental to collecting
bridles, gaffs, or slashers...” Weatherford informed Salas that he “did not mind about the short knifes
and roosters,” that he was looking for “drugs and money.”

25. | Weatherford and Washington then escorted Salas as he drove the van to the Hopkins
County Jail located at 298 Rosemont, Sulphur Springs, Texas 75482. At this point, Salas was not told
by either Washington or Weatherford that he was arrested or detained. Once at the jail, officers got four
inmates to unload TGBA’s 61 chickens in their transportation boxes and put them in a room in the
County Jail. Washington and the four inmates then started tearing down the van for about 30-45
minutes. Salas heard one of the inmates tell Washington that “he is clear he doesn’t have anything or it
is very well hidden.” Washington told the inmate that “He was not finished yet, and that Washington as
going to find it.” Washington proceeded to enter the van and close the doors to the van while the
inmates were standing outside the van. The four inmates then removed the chickens to a different room
in the jail. Weatherford or Washington then searched Salas without a warrant, and marched him off to
jail overnight in leg restraints — again without telling Salas that he was under arrest, without reading

Salas his rights, without an arrest warrant for him, and without an arraignment.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 9 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 10 of 29

26. The following morning, Hopkins Sheriff’s Department allowed private party Arturo
Munoz from the SPCA to act as a police detective and interrogated Salas. Munoz demanded that Salas
sign a paper releasing the 61 chickens to Munoz or else go to court and face 20 years in jail. Salas
signed over the 61 chickens under GREAT duress, threat, intimidation and fear, even though he, Salas, :
was not the lawful owner of the chickens. Salas was released on $2,000.00 bail, and was never given a
receipt for any of the property including the 61 chickens and their travel boxes that were taken by
Washington, Weatherford and Munoz. The only receipt given Salas was for the $300.00 they took out
of Salas’ wallet during their search of him. Fox 4 News ran a story that night that Salas had “two
cockfighting charges and paraphernalia.” The Sheriffs Department confined Perry’s and TGBA’s Old
English Gamefowl in their transport cages overnight. Munoz from the SPCA of Texas in Dallas, who
was not a law enforcement officer, interrogated Salas. Munoz demanded that Salas “sign over the
chickens” and threatened Salas that if Salas did not “sign over” the chickens he would spend the next
ten years in jail. Salas was terrified, was over ten hours from his home, so he signed the document
under great duress. Salas factually had no authority to sign over any of the TGBA’s 61 chickens, as he
was not the owner, but was just a driver and employee of Jorge Vasquez. Neither Munoz, Washington,
Weatherford, Tatum, or anyone else from the Sheriff’s Department contacted lawful van owner
Vasquez, lawful chicken owner TGBA, or Steve Perry, although a minimal inspection of the documents
Salas had on his cell phone would have shown the chickens were being lawfully transported by Salas as
an employee of Vasquez. The SPCA of Texas then removed the chickens from Hopkins County
without a court order.

27. Salas was then subjected to an extended time of harassment which included several 10-
12 hour trips from Eagle Pass near the Mexican border of Texas to Hopkins County for status/pre-trial

hearings presided over by Judge Amy Smith of the Hopkins County Court of Law. Each time Salas

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 10 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 11 of 29

was forced to appear in court, he was approached by County Attorney Dustanna Rabe with a “plea-
deal.” Each subsequent “plea-deal” lowered the penalty against him, until the case was finally
dismissed with no charge against him. Salas incurred thousands of dollars of cost to him and his family
for nothing, and never saw a judge the entire time.

28. None of the chickens stolen by Munoz meet Munoz’ previously stated criteria for
determining “fighting cocks/roosters” which he says includes removal of combs and wattles and
trimming of spurs. None of the chickens taken by Tatum, Washington, Weatherford and Munoz were
of the breeds used in cock-fighting; none of the chickens were of the age of chickens used in cock-
fighting, and hens are NOT used in cock-fighting. Some of the TGBA’s chickens had combs removed,
which is a requirement for competition of Gamefowl in Poultry Shows per the American Poultry
Association’s Standard of Perfection, just as when Boxer dogs or Dobermans are shown in dog shows,
it is a requirement that their ears be cropped and tails must be docked or they will be disqualified. The
TGBA’s chickens who had combs removed or “dubbed” were too young and NOT of the age used in
cock-fighting — they were ready for the TGBA’s and UGBA’s upcoming Poultry Shows. The American
Poultry Association’s Standard of Perfection requires that spurs be trimmed to compete in Poultry
Shows, see http://amerpoultryassn.com. There are 1,000 annual poultry shows throughout the country,
and 42 different breeds of “Gamefow!” listed as breeds accepted by the American Poultry Association,
see http://amerpoultryassn.com/sample-page/apa-breeds-varieties/accepted-breeds-varieties. The
American Poultry Association’s Standard of Perfection is sold at: https://www.purelypoultry.com/apa-
standard-of-perfection-p-686.html. |

29, Vasquez’s van was searched and torn up without a warrant. Vasquez was forced to pay

to get his van released from impound. His business suffered greatly as a result of this incident.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 11 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 12 of 29

30. | When Perry and the TGBA learned of traffic stop, incarceration of Salas, tearing apart of
Vasquez’s van by inmates, and theft of chickens by Hopkins County Sheriff’s Department, Perry made
several calls to the Hopkins County Sheriff’s office and to the SPCA of Texas demanding that the
chickens be immediately returned, all to no avail. The TGBA immediately sent Sheriff Lewis Tatum a
copy of the flyer for the June 24th meeting, along with all the required Texas Animal Health
Commission Transport Papers and the Pollurm & Typhoid papers for these chickens. The TGBA and
Perry also made several calls to the Hopkins County Sheriff’s office and subsequently to the SPCA of
Texas demanding the chickens be immediately returned. TGBA/Perry got no response, and likewise
got no response to numerous phone calls requesting an incident number, an incident report number,
and/or case number and the time and place of the required public hearing mandated by law to be held
within ten days of seizing animals under Texas Health & Safety Code § 821.022. TGBA/Perry were
informed by both the Sheriff’s office and “Christie” of the SPCA of Texas Dallas office there would be
no hearing. TGBA/Perry were made to believe that the chickens had been destroyed by the SPCA of
Texas. Sheriff Tatum disregarded Texas law requiring him to schedule a hearing in a court of
competent jurisdiction regarding seizure of chickens,

31. The TGBA sent a letter dated June 30, 2017 to Kelly Kasion, Hopkins County Auditor,
explaining what happened along with an invoice (No. 170630) in the amount of $1,905, 000.00 (one
million nine hundred five thousand dollars) demanding immediate payment in full for the irreplaceable
chickens within ten days from the date of the letter and enclosed invoice which was July 10, 2017.
Neither Kelly Kaslon, nor anyone from Hopkins County contacted TGBA/Perry regarding the invoice
and demand for payment for the chickens — there was no response, objection or rebuttal. However,
SPCA of Texas Animal Adoption Receipts clearly show that on July 11, 2017, eleven days after TGBA

sent the demand letter and invoice to Kelly Kaslon, and the SPCA, stating the value of the chickens,

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 12 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 13 of 29

Sheriff Lewis Tatum “adopted” 8 (eight) hens from the SPCA, identified as “Animal ID: 155296,
155302, 155303, 155304, 155307, 155308, 155309, and 15531,” all under his personal address, in his
personal name. Sheriff Lewis Tatum “adopted” these irreplaceable hens one day AFTER the deadline
date for payment due listed on the invoice sent to Kelly Kaslon. These 8 (eight) hens are all the mature
hens which were stolen by Hopkins County Sheriff’s Department on June 20, 2017. The value of these
eight hens is $665,000.00 (Six hundred sixty five thousand dollars).

32. Salas was subsequently charged with “cockfighting” and subjected to an extended time
of harassment which included several 10-12 hour trips from Eagle Pass near the Mexican border of
Texas to Hopkins County for status/pre-trial hearings presided over by Judge Amy Smith of the
Hopkins County Court of Law. Each time Salas was forced to appear in court, he was approached by
County Attorney Dustanna Rabe with a “plea-deal.” Each subsequent “plea-deal” lowered the penalty
against him, until the case was finally dismissed with no charge against him. Salas incurred thousands
of dollars of cost to him and his family for nothing.

CHICKENS DEFINED BY LAW

¢ Title 18 U.S.C. § 2311 STOLEN PROPERTY: “Aircraft” means any contrivance now
known ... for ... flight in the air; “Cattle” means one or more bulls, steers, oxen, cows, ... or
the carcass or carcasses thereof (any live or dead animal); “Livestock” means any domestic
animals (including chickens) raised for home use, consumption, or profit ... or the carcasses
thereof...

¢ Title 18 U.S.C. § 2152 Definitions “As used in this chapter: The words ‘war material’
include arms, armament, ammunition, livestock, forage, forest products and standing timber,
stores of clothing, air, water, food ... The words ‘national-defense material’ include arms,
armament, ammunition, livestock, forage, forest products and standing timber, stores of
clothing, air, water, food... [emphasis added]”

¢ Title 7 U.S.C. § 2 defines all domestic animals including chickens as agricultural
commodities. Commodity is anything of value which can be bought, traded or sold.

* Title 18 U.S.C. § 3112: Warrants to seize animals, birds and eggs was repealed in 1981.

* Title 15 U.S.C. §§ 1-7: Section 1 forbids anybody from interfering with or restraining the
free flow of commodities. Intentional infliction of emotional distress which could affect

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 13 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 14 of 29

business carries a penalty of $1 million under Title 18 U.S.C. Frauds and Swindles, and $10
million under the Hobbs Act and Sherman Anti-Trust. Title 15 U.S.C. Commerce and Trade
provides punishments for anybody committing illegal restraint of trade (trade being transport
and sale of domestic animals, live or dead, animal products, feed, etc.): “Every person (no
exceptions) who shall make any contract or engage in any combination or conspiracy hereby
declared to be illegal (use of threat, fear and intimidation to restrain
property/rooster/domestic animal ownership) shall be deemed guilty of a felony, and, on
conviction thereof, shall be punished by fine not exceeding $10,000,000.00 (ten million
dollars) if a (municipal) corporation, or, if any other person, $350,000.00.” See also United
States v. Juvenile Male, 118 F.3d 1344 (9th Cir. 1997) where RICO jurisdiction was obtained
over Defendants’ theft of 7 sandwiches and 5 bags of potato chips — items defined by law in
the same sections (Title 15 U.S.C. § 1-7, Title 18 U.S.C. § 2311) as chickens, chicken
products, eggs, feed, etc.: “3. Commerce. All that is required to establish federal
jurisdiction in Racketeer Influenced and Corrupt Organizations Act (RICO) prosecution is
showing that individual predicate racketeering acts have de minimis impact on interstate
commerce. 18 U.S.C.A. § 1962(d). 4. Commerce. To establish de minimis effect on
interstate commerce so as to permit exercise of jurisdiction under Racketeer Influenced and
Corrupt Organizations Act (RICO), Government need not show that defendant’s acts actually
affected interstate commerce; rather, jurisdictional requirement is satisfied by proof of
probable or potential impact. 18 U.S.C.A. § 1962(d).”

¢ Title 18 U.S.C. § 1951 interference with commerce by threats or violence “Whoever in any
way or degree obstructs, delays or affects commerce or the movement of any article or
commodity...by robbery or extortion or attempts or conspires to do so...shall be fined...or
imprisoned not more than twenty years...(2) the term ‘extortion’ means the obtaining of
property from another, with his consent, induced by wrongful use of actual or threatened
force, violence, or fear, or under color of official right.” [emphasis added]

FIRST CAUSE OF ACTION
Violation of Constitution and Civil Rights Title 42 U.S.C. §§ 1981, 1983, 1985(3), U.S. CONST.
Amend. 1, 4, 5, 6, 8, 14; False Imprisonment (No Jurisdiction), Kidnapping. There is no
immunity for any Defendant committing the outrageous, vile and, inter alia, despicable acts
under color, against Plaintiffs.
Title 42 U.S.C. §§ 1981, 1983, 1985(3), 1986; Title 18 U.S.C. §§ 241-242, 1001, 1201, 1962(c,d),
1621, 1622, 1623, (a)(b)(c)\(1)(2);_ 28 U.S.C.§ 1343(A)(1)(2)(3)(4)
Against All Defendants.
33. Plaintiffs incorporate here each and every paragraph as set forth above.
34, On June 20, 2017, Defendants Washington, Weatherford performed an illegal traffic
stop, an illegal search of the white van Salas was driving, forced Salas to drive to the Hopkins County

Jail where they searched him, put him in leg restraints without telling Salas he was being arrested,

without telling Salas he was being detained and without any arrest warrant. They removed

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 14 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 15 of 29

TGBA’s/Perry’s eleven banks of transport boxes with the 61 very rare GamefowI still confined in them,
from the white van and placed them in a room in the sally port without a warrant, without a hearing.

35. | Defendants Washington and four inmates of the Hopkins County Jail searched and tore
down Vasquez’ white van without a search warrant, without a court order, and without consent from
Vasquez, the owner. Washington and Weatherford never contacted Vasquez. Washington and
Weatherford never looked at the transport documents and Class I transport license issued by the Texas
Animal Health Commission. They found nothing in the van, and left it torn apart. The van was later
towed to Tommy Evans garage where it remained in impound until Vasquez was forced, under duress,
to pay the impound charges and get his van back.

36. Defendants Washington, Weatherford, Tatum, and Hopkins County Sheriff Department —
removed all the transport boxes with the chickens still in them to another location, supposedly in the
Jail, without any search/seizure warrant, without any court order.

37. Salas was forced to remain in custody overnight. Arturo Munoz appeared the next
morning, impressing Salas that Munoz was a law enforcement officer. Munoz began intimidating and
threatening Salas, says that is Salas did not “sign over” the chickens to Munoz, that Salas would spend
the next ten years in Jail. Terrified, Salas signed the document. Tatum allowed Munoz to remove the
61 chickens from the Hopkins County Jail and transport them outside of Hopkins County with no court
order allowing him to do so in violation of Tex.Code of Criminal Procedure § 18.10, and without any
court order specifying how the chickens were to be cared for in violation of Tex. C ode of Criminal
Procedure § 18.11.

38. Defendants violated Plaintiff Salas Constitutional Rights by incarcerating Salas without
a shred of truthful evidence he committed any crime, without ever viewing the transport documents

authorizing the lawful transport of the chickens, without ever contacting Plaintiff Vasquez who was

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 15 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 16 of 29

Salas employer and owner of the white van Defendants tore apart with no warrant, court order, or
owner permission. Defendants violated Plaintiffs TGBA and Perry’s Constitutional Rights by refusing
to view the transport documents on Salas’ phone, and thereby refusing to ever contact the TGBA or
Steve Perry, owners of the 61 very rare Heritage Old English Gamefowl. Each and every defendant
named above are not entitled to any immunity for the subj ect violations described above.

39. Each and every Defendant, named herein, had knowledge of Plaintiffs transport
documents, had opportunity to review the documents, had opportunity to contact transport company
owner Vasquez, had opportunity to view the Class I license issued by the Texas Animal Health
Commission authorizing Vasquez to transport poultry internationally. The Defendants conspired with
each other, organized and planned to conceal information, commit Theft of the chickens and transport
boxes, falsely charge Salas, illegally imprison Salas, take Plaintiffs property for the benefit of
Defendants Munoz, SPCA of Texas, Tatum, and DOES 1 through 100, in violation of 28 U.S.C. §§
2409a, 2410. Plaintiffs TGBA and Perry own the 61 very rare chickens outright and as a matter of law.
The 61 Heritage Old English Gamefow] are valued at $1,905,000.00; Perry and TGBA Invoiced
Defendants for them; Defendants never rebutted or objected to the Invoice for the value of the
chickens.

40. Plaintiffs TGBA/Perry’s chickens (property) were taken under illegal seizure and illegal
control of the forenamed Defendants and their current whereabouts, status and condition is unknown.
These chickens were last seen by Plaintiff Salas, still confined in their transport boxes when they were
removed from Vasquez’ white van on June 20, 2021. SPCA Adoption Receipts show that at least the 8
(eight) Hens were still alive, as Lewis Tatum adopted them under his own name and his home address.
Defendants filed false reports to violate Plaintiff Salas’ constitutional rights, falsely imprison him,

kidnap Salas, and inter alia, all to take Plaintiffs TGBA and Perry’s property.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 16 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 17 of 29

41, Each defendant had knowledge that Salas had committed no crime. Each defendant had
knowledge that Salas possessed lawful transport documents on his phone, clearly showing the 61
chickens were being lawfully transported. Defendants each have a duty to investigate all information,
which they intentionally failed/refused to do. Defendants intentionally caused Plaintiffs deprivation of
rights under color and civil rights violations.

42. Each defendant contributed to Salas’ false imprisonment, by kidnapping, by filing false
charges, and, inter alia, violating TGBA and Perry’s rights over their property (chickens) without
probable cause and no jurisdiction, forced Salas to remain in jail overnight, forced Salas to endure
intimidation from Munoz, and eventually forced Salas to “sign over” the chickens under duress by
threat of ten years of incarceration.

43. Defendants falsified reports, manufactured false charges, and unlawfully detained Salas
to the county jail, Each Defendant had knowledge of each others part in the scheme to fabricated

charges against Salas, and to allow Munoz to take TGBA’s and Perry’s 61 very rare chickens. .

44. Defendants violated plaintiffs’ rights guaranteed by the First and Fourteenth
Amendments enacted to secure plaintiff's rights to equal protection and right to petition for redress of
grievances. Defendants committed illegal judicial acts, falsely charge Salas, incarcerated him, and
fined him $2,000.00 bail, where defendants knew that they had no jurisdiction.

45. This is a verified complaint. Plaintiffs request that any answer or reply be verified by
defendants. For civil rights violations under color of law, Plaintiffs are seeking ten million dollars
($10,000,000.00) for pain and suffering, intentional causation of distress, hardship, loss, and damages,
rights violations, theft, racketeering and extortion. Plaintiff asks that this court issue and order to have
defendants immediately terminated from their positions of employment and be prosecuted to the full

extent of the law for their violations of Plaintiffs Constitutional Protections and federal laws.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 17 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 18 of 29

46. Plaintiffs request that this court issue Orders that defendants Washington, Weatherford,
Tatum, Munoz, Rabe and Smith compensate Plaintiff Salas $300,000.00 for the day they put Salas in
harm’s way in the county jail, where he was in fear of his life.

47. Plaintiffs request that HOPKINS COUNTY, HOPKINS COUNTY SHERIFF
DEPARTMENT, and the SPCA OF TEXAS compensate them $5,000,000.00 for fraud, theft aiding and
abetting. Additionally, Plaintiffs TGBA and Perry request that this Court issue Orders that Plaintiffs
TGBA and Perry be compensated $300,000.00 per day for each day they have been denied their
chickens since June 20, 2017.

48. Plaintiffs TGBA and Perry request that this court issue Orders that defendants
Washington, Weatherford, Tatum, Munoz, Rabe, and Smith compensate Plaintiffs TGBA and Perry
$10,000,000.00 each for aiding and abetting, fraud, civil conspiracy, and for conspiring with each other
to deny Plaintiffs of their property (61 chickens), and to steal Plaintiffs property (61 chickens and 11
banks of transport cages) in part by filing false documents, and by the use of false charges to get
Plaintiff Salas incarcerated and out of the way. All defendants had knowledge that their acts were
illegal. For Defendants’ fraud, conspiracy, aiding and abetting, racketeering, and violation of civil
rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants for this
cause of action.

SECOND CAUSE OF ACTION
Conspiracy against rights under color, deprivation of rights under color, Discrimination, Hate
Crimes, Bad Faith (Title 18 U.S.C. §§ 241, 242)
Against all Defendants
49. Plaintiffs incorporate here each and every paragraph as set forth above.
50. Washington and Weatherford arrested and charged Salas without a warrant, without

reading him his rights, searched him without a warrant, and profiled him because he was Hispanic and -

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 18 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 19 of 29

wore a baseball cap from Mexico, and conspired with Tatum and Munoz to commit felony grand theft
of valuable chickens. Washington filed false charges against Salas without standing or authority.

Smith and Rabe continued the malicious prosecution and conspiracy, civil rights violations,
racketeering and extortion, and conspiracy with private parties Munoz and SPCA to launder stolen
property. Smith and Rabe had knowledge and ability to prevent, but sat idly by in breach of their duties
to provide just and fair seeking of the truth, breached their oaths to uphold the Constitution, and thus .
violated all Plaintiffs’ civil rights by permitting racketeering, extortion. For Defendants’ fraud,
conspiracy, aiding and abetting, racketeering, and violation of civil rights, Plaintiffs are seeking $1

Million Dollars ($1,000,000.00) from each of these Defendants for this cause of action.

THIRD CAUSE OF ACTION
Interference with Commerce, Illegal Restraint of Trade (Hobbs Act, Sherman Anti-Trust, Title 15
U.S.C. §§ 1-7, Title 18 U.S.C. § 1964)
Against All Defendants

51. Plaintiffs incorporate here each and every paragraph as set forth above.

52. Defendants violated Sherman Anti-Trust, Hobbs Act and state and federal law
prohibiting illegal restraint of trade. Not just the chickens, chicken cages, chicken feed, but Vasquez’s
and Salas’ travels on the road — the fuel they purchased for their vehicles, the stops they made to pay
for a motel room overnight, the restaurants they visited along the way to eat - ALL items and
commodities in interstate trade that were restrained and affected by Defendants’ acts against Plaintiffs
consisting among other things false arrest and imprisonment, illegal search and seizure, extortion,
racketeering, transporting stolen property, laundering stolen property and receiving stolen property.

53. For Defendants’ interference with the free flow of commodities/chickens in commerce,

interference with Vasquez’s and Salas’ commerce while traveling (fuel, road food, motel rooms, etc.),

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 19 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 20 of 29

racketeering, and violation of civil rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00)
from each of these Defendants for this cause of action.
FOURTH CAUSE OF ACTION
Theft; Theft of Livestock (Title 18 U.S.C. § 667), receiving stolen property, transporting stolen
property, laundering stolen property
Against All Defendants

54. Plaintiffs incorporate here each and every paragraph as set forth above.

55. There is no doubt that BUT FOR Defendants acts committed under color, over $1
million in rare, heritage chickens would not have been stolen and laundered through a private party,
then gifted back to Tatum — a unique kickback.

56. For Defendants’ theft of Plaintiffs’ valuable chickens and laundering them through the

SPCA, racketeering, and violation of civil rights, Plaintiffs are seeking $1 Million Dollars

($1,000,000.00) from each of these Defendants for this cause of action.

FIFTH CAUSE OF ACTION
Fraud and Swindle (Title 18 U.S.C. §§ 1343, 1346)
Against All Defendants
57. Plaintiffs incorporate here each and every paragraph as set forth above.
58. There is no doubt that FRAUD was used by all Defendants to fabricate false charges
against Salas to justify theft and swindling Plaintiffs out of their valuable rights and chickens. Rights
have value and must b compensated per Black’s Law Dictionary 4th Edition, definition of PROPERTY.

Defendants used their positions of public employ to fraudulently swindle Plaintiffs out of property and

rights.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 20 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 21 of 29

59. For Defendants’ theft of Plaintiffs’ valuable chickens and laundering them through the
SPCA, racketeering, and violation of civil rights, Plaintiffs are seeking $1 Million Dollars
($1,000,000.00) from each of these Defendants for this cause of action.

SIXTH CAUSE OF ACTION
Denial of Intangible Right to Honest Services (Title 18 U.S.C. § 1346)
Against All Defendants

60. Plaintiffs incorporate here each and every paragraph as set forth above.

61. | Defendants except Munoz swore Oaths to uphold the Constitution, and failed to do so,
which cheated Plaintiffs out of their intangible rights to honest services — to have due process, to have
fair investigations, to have neutral and detached Magistrate interposed between Plaintiffs and police, to
have hearings and just compensation BEFORE any takings of property.

62. For Defendants’ deliberate and malicious denial of Plaintiffs’ intangible rights to honest
services from defendant police and judicial officers who instead engaged in racketeering, and violation
of civil rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants
for this cause of action

SEVENTH CAUSE OF ACTION
Fraud, Aiding and Abetting, Civil Conspiracy
Against All Defendants

63. Plaintiffs incorporate here each and every paragraph as set forth above.

64. | Defendants aided and abetted each other in a conspiracy to falsely charge Salas, steal
valuable domestic animals, uphold false charges, hold Vasquez’s van to extort money from him, and

launder stolen property — all conduct OUTSIDE their duties prescribed by law.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 21 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 22 of 29

65. For Defendants’ fraud, aiding and abetting, conspiracy with each other, racketeering, and
violation of civil rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of these
Defendants for this cause of action.

EIGHTH CAUSE OF ACTION
Malicious Prosecution
Against All Defendants

66. Plaintiffs incorporate here each and every paragraph as set forth above.

67. Defendants maliciously prosecuted Salas and profiled him as a “cock fighter” because
he was transporting a particular breed of chicken, wore a particular baseball cap, was a particular race,
and owned particular collectibles — which is all fruit of the poison tree. This malicious prosecution of
Salas was designed by Defendants to justify theft of livestock, racketeering and was done with
deliberate intent and violated all Plaintiffs’ due process and civil rights. All charges against Salas were
dropped.

68. For Defendants’ malicious prosecution, racketeering, and violation of civil rights,
Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants for this cause
of action.

NINTH CAUSE OF ACTION
Legal Malpractice
Against All Defendants

69. Plaintiffs incorporate here each and every paragraph as set forth above.

70. | Washington committed legal malpractice when he filed charges against Salas when he
was NOT the district attorney, did not have written authorization from the district attorney, questioned

Salas without an attorney present, searched him without a warrant aided and abetted by Weatherford

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 22 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 23 of 29

and Tatum, never Mirandized Salas, never investigated, never obtained a court order to seize chickens.
Tatum committed legal malpractice by condoning Washington’s and Weatherford’s behavior, and be
allowing Munoz to impersonate an officer. Miller and Rabe committed legal malpractice by failing to
perform any probable cause hearings, and instead using threat, fear and intimidation to try to force
Salas to take a “plea deal” when Salas was 100 percent innocent and all charges were finally dropped.
Miller and Rabe committed legal malpractice by upholding and perpetuating Salas’ charges based on
inadmissible police opinion. |

71. ~~ ‘For Defendants’ legal malpractice, racketeering, and violation of civil rights, Plaintiffs
are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants for this cause of action.

TENTH CAUSE OF ACTION
Racketeering, Extortion, Theft, Threat, Fear and Intimidation Title 18 U.S.C. §§ 1951-1964
Against All Defendants

72. Plaintiffs incorporate here each and every paragraph as set forth above.

73. See preceding. For Defendants’ racketeering, use of threat fear and intimidation against
Plaintiffs, and violation of civil rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from
each of these Defendants for this cause of action. \

ELEVENTH CAUSE OF ACTION
Unjust Enrichment
Against All Defendants

74. Plaintiffs incorporate here each and every paragraph as set forth above.

75. Defendants seized over $1 million in rare and endangered chickens without due process,
without a court order, then Tatum received 8 hens AFTER he received an Invoice from the TGBA

which detailed the actual value of the chickens. Plaintiffs were NEVER compensated for their loss.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 23 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 24 of 29

76. For Defendants’ unjust enrichment, racketeering, and violation of civil rights, Plaintiffs
are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants for this cause of action.
TWELFTH CAUSE OF ACTION
Intentional Infliction of Emotional Distress
Against All Defendants

77. Plaintiffs incorporate here each and every paragraph as set forth above.

78. Defendants knew that in a free country, all men are innocent until proven guilty. But
that is NOT how Defendants treated Salas. Defendants’ malicious treatment of Salas was intentional,
and inflicted great emotional distress not only upon Salas but upon Perry, the TGBA and Vasquez as
well.

79. For Defendants’ intentional infliction of cruel and unusual punishment, deliberate
infliction of emotional distress, racketeering, and violation of civil rights, Plaintiffs are seeking $1
Million Dollars ($1,000,000.00) fom each of these Defendants for this cause of action.

THIRTEENTH CAUSE OF ACTION
Wegal Arrest, Detainment, Incarceration without just cause
Against All Defendants

80. Plaintiffs incorporate here each and every paragraph as set forth above.

81. | Defendants’ arrest and incarceration of Salas was illegal, as there was no search warrant,
no arrest warrant, and no other due process. Salas was not arraigned, was not read his rights, and when
he was compelled to appear in court 500 miles from his home to fight the false charges, he never saw a

judge but was taken in a back room and pressured to take a plea deal which he refused, so charges were

dropped.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 24 of 29 pgs. -
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 25 of 29

82. For Defendants’ illegal, warrantless detainment and incarceration of Salas, racketeering,
and violation of civil rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of

these Defendants for this cause of action.

FOURTEENTH CAUSE OF ACTION

Violation of Protected Rights; Violation of Texas Health & Safety Code §§ 821.021 et seq.;
821.022; 821.023; and especially 821.023(g).

Against All Defendants
83. Plaintiffs incorporate here each and every paragraph as set forth above.
84. Defendants seized Plaintiffs’ valuable chickens without due process, then failed to

provide proper care for them as outlined previously.
85. For Defendants’ intentional violation of Texas law, racketeering, and violation of civil
rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants for this

cause of action.

FIFTEENTH CAUSE OF ACTION
Violation of Texas Health & Safety Code § 821.003
Against All Defendants
86. Plaintiffs incorporate here each and every paragraph as set forth above.
87. For Defendants’ intentional violation of Texas law, racketeering, and violation of civil rights,
Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants for this cause

of action.

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 25 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 26 of 29

SIXTEENTH CAUSE OF ACTION
Intentional Animal Cruelty - Tex. Penal Code § 42.09(a)(1); failure to provide necessary food,
water, or care (Class A, Tex. Penal Code § 42.09(a)(2); 61 chickens confined in a cruel] manner in
transport boxes overnight which caused unjustified or unwarranted pain or suffering for the 61
chickens, (Class A, Tex. Penal Code § 42.09(a)(4), § 42.09(b)(2)
Against All Defendants

88. Plaintiffs incorporate here each and every paragraph as set forth above.

89. For Defendants’ intentional violation of Texas law, racketeering, and violation of civil
rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00) from each of these Defendants for this
cause of action.

SEVENTEENTH CAUSE OF ACTION
Accounting
Against All Defendants

90. Plaintiffs incorporate here each and every paragraph as set forth above.

91. Perry repeatedly requested information and documents from Defendants, such as
incident number, an incident report number, and/or case number and the time and place of the required
public hearing mandated by law to be held within ten days of seizing animals under Texas Health &
Safety Code § 821.022. Defendants had a duty and were required to disclose this if they were on the up
and up, but failed to do so. Defendants failed to disclose OTHER required documents and forms:
TEXAS Information Statement Form UCCS (Rev. 07/19/12) pertaining to “taking” of
property/chickens for collateral, Form OBM No. 1124-0005, exp. 5/31/2020 Short Form Registration
Statement Pursuant tothe Foreign Agents Registration Act of 1938, form Expropriations Title 50
U.S.C. Sec 1605(a)(3) “taking” seized property, file (OFAC) Office of Foreign Assets on Form TD-F

90-22-50 report of all seizures, forfeitures, chickens, rights, tangible and intangible personal items of

Claimants, 990 Forms for budgeting the takings of chickens and the bundle of rights that go with each

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 26 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 27 of 29

chicken; Form OMB Number 4040-0001 Application for Federal Assistance SF 424 (R & R),
interagency agreements, Form OMB Number 4040-0004 Application for Federal Assistance SF-424,
Form OMB Number: 4040-0006 BUDGET INFORMATION — Non-Construction Programs (Standard
Form 424A Prescribed by OMB (Circular A— 102); Form OMB Number 4040-0011 Outlay Report
and Request for Reimbursement for Construction Programs, Form OMB Number 4040-0012 Request
for Advance or Reimbursement,? Form OMB Number 9000-0045 (Standard Form 25A Prescribed by
GSA-FAR (48 CFR) 53.228(a)) Bid Bond, Form OMB Number 9000-0045 Performance Bond
(Standard Form 25 Prescribed by GSA-FAR (48 CFR) 53.228(b)), Form OMB Number 9000-0045
(Standard Form 25A Prescribed by GSA-FAR (48 CFR) 53.228(c)) Payment Bond, SF 275
(Prescribed by GSA-FAR (48 CFR) 53.228()) Form OMB Control Number 9000-0045 Reinsurance
Agreement in Favor of the United States; Form HHS-5161-1 OMB Approval No.: 0990-0317
Checklist, Standard Form 1081 Department of the Treasury 1 TF RM 2-2500 Voucher and Schedule of
Withdrawals and Credits (NSN 7540-00-634-4234), Standard Form 1414 Consent of Surety
(Prescribed by GSA — Federal Acquisition Requisition (48 CFR) 53.228(k)), Standard Form 1415
Consent of Surety and Increase of Penalty (Prescribed by GSA — FAR (48 CFR) 53.228(1)), FBAR &
IRS Form 8938 Organizer for: (1) “Report on Foreign Bank and Financial Accounts, (2) (FinCEN |
Form 114 (formerly Form TD F 90-22.1) —-“FBAR”), and (3) “Statement of Specified Foreign
Financial Assets,” IRS Form 56 Notice Concerning Fiduciary Relationship, IRS Form 990 Return of
Organization Exempt From Income Tax, FS FORM 7600B (JAA) Order Requirements and Funding
Information (Order) Section, Standard Form LLL (Approved by OMB 0348-0046) Disclosure of
Lobbying Activities 31 U.S.C. § 1352, IRS Form 3115 Change in Accounting, TEXAS —
APPROPRIATIONS/ JUDICIAL APPROPRIATIONS — S/C ON BUDGET TRANSPARENCY &

- REFORM Judicial’s budget exactly where, when, how all private property and chickens are taken by

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 27 of 29 pgs.
Case 4:21-cv-02006 Document 1 Filed on 06/18/21 in TXSD Page 28 of 29

County agents for Hopkins County; and Court Registration and Investment System (CRIS) documents
detailing all financial transactions and accounts including Fidelity Mutual and Escrow agencies in
Chicago, New York and Europe securitizing and trading Jose Manuel Salas’ name, social security
number and booking number (case no.) in order that Salas can share in the proceeds.

92. For Defendants’ failure to provide a COMPLETE and FULL accounting, for Defendants’
racketeering, and violation of civil rights, Plaintiffs are seeking $1 Million Dollars ($1,000,000.00)

from each of these Defendants for this cause of action.

PRAYER FOR RELIEF
WHEREFOR Plaintiffs pray for the following:
I. For Defendants’ violation their Oaths of office, for committing criminal conduct under

color, Plaintiffs are asking $1,000,000.00 from each Defendant,

2. For fraud, Fraudulent Documents — Plaintiffs are asking $1,000,000.00 from each
Defendant,

3. For violation of Plaintiffs’ Constitutional Rights and Civil Rights Title 42 U.S.C. §§
1981, 1983, 1985(3), U.S. Const. Amend. 1, 4, 5, 6, 8, 14 1— Plaintiffs are asking $1,000,000.00 from
each Defendant,

4. For Hate Crimes, Discrimination, Harassment — Plaintiffs are asking $1,000,000.00 from
each Defendant,

5. For intentional Infliction of Emotional Distress — Plaintiffs are asking $1,000,000.00
from each Defendant, |

6. For Bad Faith, Malice, Unclean Hands — Plaintiffs are asking $1,000,000.00 from each

Defendant,

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al pg. 28 of 29 pgs.
Case 4:21-cv-02006 Document1 Filed on 06/18/21 in TXSD Page 29 of 29

7. For accounting from each Defendant — Plaintiffs are asking $1,000,000.00 from each
Defendant,
8. For Racketeering Title 18 U.S.C. §§ 1962(A)(B)(C)(D), 1963, 1964 — Plaintiffs are
asking $1,000,000.00 from each Defendant,
9. Request for punitive damages,
10. | Request for special damages for Defendants violations contained in each cause of action,
11. + For costs of this lawsuit, and

12. For any other relief this Court finds is just and proper.

VERIFICATION Title 28 U.S.C. § 1746
STATE OF TEXAS, COUNTY OF BRAZOS
I, Steve Perry, have read the foregoing VERIFIED COMPLAINT FOR DAMAGES AND DEMAND
FOR JURY TRIAL, and know its contents.
I am a party to this action. The matters stated in the foregoing document are true of my own
knowledge and experience.
I declare under penalty of perjury under the laws of the State of Texas that the foregoing is true and

correct.

patep: @~¢ Got

 

 

Steve Perry

P.O. Box 235

Sutherland Springs, TX 78161
(979) 220-0535

 

2021 — Complaint: Steve Perry et al, vs Hopkins County Texas, et al - pg. 29 of 29 pgs.
